 

Exhibit 10.2
 

PATENT ASSIGNMENT AGREEMENT
 
This PATENT ASSIGNMENT AGREEMENT (“Agreement”) is made as of December 14, 2017,
by and between QuantRx Biomedical Corporation, a Nevada corporation
(“Assignor”), and Preprogen LLC, a Delaware limited liability
company (“Assignee”).
 
WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement, dated as of December 14, 2017 (as such agreement may have been, or
may from time to time be, amended, supplemented or otherwise modified, the
“Asset Purchase Agreement”). All capitalized terms used and not defined herein
shall have the meanings ascribed to them in the Asset Purchase Agreement.
 
WHEREAS, Assignor is the owner of all right, title and interest in, to and under
the patents and patent applications set forth on Exhibit A attached hereto, and
the inventions and improvements disclosed in the aforesaid patents and patent
applications including without limitation all confirmations, divisions,
renewals, extensions, reissues, continuations, continuations-in-part,
substitutes, amendments and modifications (including reexamination amendments),
certificates and utility models (all of the aforesaid patents, patent
applications, inventions and improvements being hereinafter collectively
referred to as the “Patents”).
 
WHEREAS, pursuant to the Asset Purchase Agreement, Assignee desires to acquire
all of Assignor’s right, title and interest in and to the Patents.
 
NOW THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1.           Assignor hereby assigns, conveys and transfers to Assignee, and
Assignee hereby receives, all of Assignor’s right, title and interest in, to and
under the Patents, including without limitation the right to petition, sue or
otherwise seek and recover damages, profits and any other remedy for any past,
present or future infringement of, or for improper, unlawful or unfair use or
disclosure or other violation of, the Patents.
 
2.           This Agreement has been executed and delivered by Assignor to
Assignee for the purpose of recording this Agreement with the United States
Patent and Trademark Office (the “PTO”) or other governing authority, and the
parties hereby authorize the PTO or other such governing authority to record
this Agreement.
 
3.           This Agreement is in accordance with and is subject to all of the
representations, warranties, covenants, exclusions and indemnities set forth in
the Asset Purchase Agreement, all of which are hereby incorporated herein by
reference.
 
4.           At and from time to time following the Closing, Assignor shall take
such actions as required by Section 6.1 of the Asset Purchase Agreement in
regard to this Patent Assignment Agreement.
 
5.           Assignor hereby appoints Assignee as its attorney-in-fact, with
full authority in the place and stead of Assignor, and in the name of Assignor,
solely to take any action and to create any instrument that may be necessary or
desirable to register, effectuate, validate, record, maintain, perfect, enforce
or defend this Agreement and Assignee’s rights in the Patents.
 
6.           This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which when taken together shall constitute one and the
same agreement. Each counterpart may be delivered by facsimile transmission or
electronic transmission in portable document format, which transmission shall be
deemed to be delivery of an originally executed document.
 
7.           This Agreement shall be governed, including as to validity,
interpretation and effect, by, and construed in accordance with, the internal
Laws of the State of Delaware applicable to agreements made and fully performed
within the State of Delaware.
 
[Remainder of page left blank intentionally. Signature page follows.]
 
 .
 
-1-

 
IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be
executed as of the date first above written.
 
 
 
 ASSIGNOR:
 
 
 
 QUANTRX BIOMEDICAL CORPORATION
 
 
 
 By: /s/ Shalom Z. Hirschman
 
 Name: Shalom Z. Hirschman

 
 Title: Chief Executive Officer

 
 
 
 
 
 ASSIGNEE:
 
 
 
 PREPROGEN LLC
 
 By: /s/ Mayer Goldberger
 
 Name: Mayer Goldberger
 
 Title: Founder

 
 
 

                                                                

 
[Signature Page to Patent Assignment Agreement]
 
-2-

 
EXHIBIT A
 
PATENTS
 
Title
Owner of Record
Region
Patent or Application Number
Issue Date
Administration of Therapeutic Or Diagnostic Agents Using Interlabial Pad
QuantRx BioMedical Corporation
US
6,811,549
11/2/2004
Folded Perineal Pad
 
CA
2,679,725
7/7/2015
Folded Perineal Pad
QuantRx BioMedical Corporation
US
8,398,606
3/19/2013
Method for Obtaining Fetal Cells and Fetal Cellular Components
QuantRx BioMedical Corporation
CA
2,876,692
N/A
Method for Obtaining Fetal Cells and Fetal Cellular Components
QuantRx BioMedical Corporation
EPC
13806393.8
N/A
Method for Obtaining Fetal Cells and Fetal Cellular Components
QuantRx BioMedical Corporation
US
14/410,508
N/A

 
 
 
 
 
 
 
-3-
